Citation Nr: 1747080	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1973 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2013, the Veteran testified before the undersigned in a Travel Board hearing held at the RO.

In a February 2014 decision, the Board denied the above claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Memorandum Decision, the Court vacated and remanded the Board's decision, with respect to the above issues.

Pursuant to the directives of the Memorandum Decision, in October 2015 and May 2017 the Board remanded the Veteran's claim for additional development which has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, the Board remanded this matter for an addendum opinion to the Veteran's June 2016 VA examination to determine whether any current psychiatric disorder represented a "neurobehavioral effect" of exposure to contaminated water during the Veteran's service at Camp Lejeune from 1975 to 1976.  The Board notes that an addendum opinion sufficient for the Board's purposes was submitted in June 2017, by the same June 2016 VA examiner as requested per remand instructions, opining that it was less likely than not that the depressive disorder with which he diagnosed the Veteran was caused by the Veteran's exposure to contaminated drinking water while on active duty.  The VA examiner provided adequate rationale on the issue and stated that if the Veteran's "depression was caused by a toxic agent such as the water exposure he allegedly had would be vague and nonspecific, appearing idiopathic, that is without clear precipitating issues causing him to be depressed."  See June 2017 Addendum/Clarification Disability Benefits Questionnaire. 

However, the Board also remanded in May 2017 for the VA examiner to consider whether the Veteran's claimed stressor was adequate to support a diagnosis of PTSD.  Specifically, although the VA examiner was asked to explicitly address the Veteran's stressors and its relation to the Veteran's fear of hostile military or terrorist activity, this aspect of the issue was not addressed.  On remand, the VA examiner must explicitly address the Veteran's claimed stressors, their relation to his fear of hostile medical or terrorist activity, their support of a PTSD diagnosis, and their relation to the Veteran's symptoms.

The issue of entitlement to TDIU remains inextricably intertwined with the service connection claim and, as such, adjudication of this issue is deferred pending the above development.
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the same examiner who had conducted the June 2016 Mental Disorders examination for the purpose of an additional review of the Veteran's claims in order to address an additional question with respect to the issue currently on appeal.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  If the examiner finds that an additional examination of the Veteran is necessary, then such examination should be scheduled and conducted, eliciting a history directly from the Veteran, and conducting a thorough examination.  After reviewing the file, as well as any diagnostic studies deemed necessary, the examiner should explicitly offer an opinion as to the following:

a)  Is the stressor claimed by the Veteran related to his fear of hostile military or terrorist activity?

b)  If so, is the claimed stressor adequate to support a diagnosis of PTSD?

c)  If so, are the Veteran's symptoms related to the claimed stressor?

d)  If so, is the diagnosis of PTSD (if made) as likely as not due to those stressors?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is medically sound to find in favor of the proposition as it is to find against it.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




